Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Keita Imai on 11/01/2021.

The application has been amended as follows: 
Claim 1 – line 35 “the sensor” has been amended to --wherein the sensor--
	Claim 1 – line 36 “the sensor” has been amended to --wherein the sensor--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claim 1 and remarks filed 10/15/2021 regarding the rejection of claims 1-4 under 35 U.S.C. 101 are persuasive, and the rejection has been withdrawn. In particular, applicant argues that the amended claim integrates the recited judicial exception into a practical application, as well as that the method recited in claim 1 provides an improvement in technology. As the claimed subject matter has been found novel over the prior art, further supported by applicant’s argument that the claimed method provides a smaller standard deviation and better reproducibility than existing art, claim 1 and its dependents may be seen as eligible subject matter. 
Regarding claim 1, Kadota teaches (U.S. 20100050765) a method for evaluating muscle strength characteristics (Paragraph 0002—muscular force measurement function), in which the muscle strength characteristics of a limb based on a muscle group model (Muscle group model of Fig. 4) including a first pair of antagonistic one-joint muscles that straddle the first joint (Muscles e1 and f1, Fig. 4), a second pair of antagonistic one-joint muscles that straddle the second joint (Muscles e2 and f2, Fig. 4), and a pair of antagonistic two-joint muscles that straddle the first and the second joints (Muscles e3 and f3, Fig. 4), where the limb has a first rod (Rod between joints 58 and 56, Fig. 3) having a proximal end supported by a first joint (Joint 58, Fig. 3) and a second rod (Rod between joint 56 and the foot, Fig. 3) supported on a free end of the first rod through a second joint (Joint 56, Fig. 3), the method comprising: measuring a maximum force of a free end of the second rod (Paragraph 0062—force is exerted with maximum effort at the distal end) in at least one predetermined direction (Paragraph 0078—can measure his or her maximum force in a specified direction) in a plane defined by the first and the second rods (Paragraph 0059—movement on a two-dimensional plane); measuring orbiting forces of the free end of the second rod (Paragraph 0126—the training device measures the range of joint motion during measurement of an axial torque before the start of measurement of muscular force) in all directions in the plane (Range of motion 86 is circumferential, i.e. in all directions in one plane, Fig. 12); and creating a hexagonal maximum force distribution (Hexagonal force distribution abcdef, Fig. 4) corresponding to a contribution amount of each muscle of the muscle group model based on the maximum force in the predetermined direction (Paragraph 0063—composition of the forces… is represented with hexagonally shaped maximum force distribution characteristics) and the orbiting forces (Paragraph 0131—the orbit of the distal end is fixed to the circular orbit, can calculate a relation between the joint angle and force generated). Kadota additionally teaches wherein measuring the maximum force may be performed in each of two or more different directions (Paragraph 0070—forces exerted in different directions by the user with maximum effort are recorded as joint axle torques); Kadota additionally teaches the 1, Fig. 6A); a second angle sensor (Angle sensor 56, Fig. 3), configured to measure a rotation angle between the first link and the second link (); the sensor is disposed on an other end side of the second link (Paragraph 0057—angular sensors for measuring the angles of the joint axles; The angle of first joint axle 28 would equate to the rotation angle between the first link and the support member, Fig. 1A; Angle τ2, Fig. 6A) and the sensor is configured to convert the maximum physical forces and the physical orbiting forces into electronic signals (Paragraph 0016—the controller calculates the angular rate  to store as the muscular force based on the changes measured by the sensors, such that the sensor signals must be received as electronic signals relating to the physical forces). However, Kadota gives no indication that the orbiting forces should be magnified or otherwise multiplied and then corrected to the maximum forces corresponding to different directions. Similarly, Komada (JP 2017035374 A) provides a limb strength evaluating device where a force calculation is performed in multiple directions (Section [5] of the translation) to form a distribution map (Figs. 2 and 3), but gives no indication that the orbiting forces should be magnified or otherwise multiplied and then corrected to the maximum forces corresponding to different directions. As claims 2-4 and 9 depend from claim 1, the same reasons for the indication of allowable subject matter apply.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791